In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-283V
                                   Filed: November 20, 2015
                                          Unpublished

****************************
RITA GLYNN,                           *
                                      *
                   Petitioner,        *       Damages Decision Based on Proffer;
                                      *       Tetanus-Diphtheria-acellular Pertussis
                                      *       (“Tdap”) Vaccine; Shoulder Injury
SECRETARY OF HEALTH                   *       Related to Vaccine Administration
AND HUMAN SERVICES,                   *       (“SIRVA”); Special Processing Unit
                   Respondent.        *       (“SPU”)
                                      *
****************************
Randall G. Knutson, Knutson and Casey Law Firm, Mankato, MN, for petitioner.
Jennifer Reynaud, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On March 19, 2015, petitioner, Rita Glynn, filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that as a result of a tetanus-diphtheria-
acellular pertussis [“Tdap”] vaccination on April 30, 2012, she suffered brachial neuritis,
an impingement syndrome, and frozen shoulder. Petition at 1. The case was assigned
to the Special Processing Unit of the Office of Special Masters.

       On June 1, 2015, a ruling on entitlement was issued, finding petitioner entitled to
compensation for a shoulder injury related to vaccine administration [“SIRVA”]. On
November 20, 2015, respondent filed a proffer on award of compensation [“Proffer”]
indicating petitioner should be awarded $75,000.00. Proffer at 1. In the Proffer,
respondent represented that petitioner agrees with the proffered award. Based on the

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $75,000.00 in the form of a check payable to
petitioner, Rita Glynn. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
           Case 1:15-vv-00283-UNJ Document 21 Filed 11/20/15 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


RITA GLYNN,

                Petitioner,

v.                                                    No. 15-283V
                                                      Chief Special Master Dorsey
SECRETARY OF HEALTH AND                               ECF
HUMAN SERVICES,

                Respondent.


                         PROFFER ON AWARD OF COMPENSATION

       On March 19, 2015, Rita Glynn (“petitioner”) filed a petition for compensation (“Petition”)

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine

Act” or “Act”), as amended. The Petition alleges that petitioner received a tetanus-diphtheria-

acellular pertussis (“Tdap”) vaccine in her left shoulder on April 30, 2012, and subsequently

suffered brachial neuritis, impingement syndrome, and frozen shoulder, as a result of the

vaccination. Respondent’s Rule 4(c) Report, filed on June 1, 2015, conceded that petitioner is

entitled to compensation in this case because her alleged injury is consistent with a shoulder injury

related to vaccine administration (“SIRVA”), no other cause for her condition has been identified,

and she has suffered the residual effects of her condition for more than six months. In light of

respondent’s concession, on June 21, 2015, the Chief Special Master found petitioner entitled to

compensation.

I.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$75,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.
                                                 1
           Case 1:15-vv-00283-UNJ Document 21 Filed 11/20/15 Page 2 of 2



II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $75,000.00 in the form of a check payable to petitioner. 1

Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                              Respectfully submitted,

                                              BENJAMIN C. MIZER
                                              Principal Deputy Assistant Attorney General

                                              RUPA BHATTACHARYYA
                                              Director
                                              Torts Branch, Civil Division

                                              VINCENT J. MATANOSKI
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              LYNN E. RICCIARDELLA
                                              Senior Trial Attorney
                                              Torts Branch, Civil Division

                                               s/ Jennifer L. Reynaud
                                              JENNIFER L. REYNAUD
                                              Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Tel: (202) 305-1586
Date: November 20, 2015




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.


                                                 2